DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive. The title should capture the inventive concept found in the independent claims, i.e. the terminal comprising a start-point connection/switch configuration.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 07/20/2020 in which claims 1-10 were canceled and claims 11-20 were added. Therefore claims 11-20 are pending for examination below. 
Claim Objections
In claim 2 lines 4-5 there are two “(i)” repeated. It appears the second should be –(ii)--. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holn et al. [CN 106255623].
With respect to claims 11 and 20, Holn discloses a battery terminal which implements an electronically controlled vehicle electrical system coupling-disconnecting functionality including an electronically controlled power distribution [title is for an energy transfer device for a vehicle mounted power network], the battery terminal [see points at 38/48a and 38/48b from the “V+” source] comprising: a number of switching elements of which at least some are connected to one another in a star-point shape, the star-point connection being configured to be connected to a positive pole of a voltage source [Fig. 2; shows switches 1-6 meeting at a star point and to the V+ positive battery terminal].

With respect to claims 15-17, Holn further states battery is repeatedly charged and measurement equipment is used. Battery management equipment is implicit components for performing such a function. 



Claim(s) 11, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dierker [US 6,229,279].
With respect to claims 11 and 20, Dierker discloses a battery terminal which implements an electronically controlled vehicle electrical system coupling-disconnecting functionality including an electronically controlled power distribution [abstract], the battery terminal [2 and/or 6] comprising: a number of switching elements of which at least some are connected to one another in a star-point shape, the star-point connection being configured to be connected to a positive pole of a voltage source [Fig 4; note the positive poles connect to three switches formed by the switching network which is considered a star point connection].
With respect to claims 15-17, Dierker further states battery is charged and the dual system battery is controlled and charge states sensed. Battery management equipment is implicit components for performing such a function. 

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daimler [DE 102012024738]*.
*Note a copy of the above reference was already made of record with a copy provided with the IDS filed on 07/20/2020 and therefore another copy is not provided. 
With respect to claims 11 and 20, Daimler discloses a battery terminal which implements an electronically controlled vehicle electrical system coupling-disconnecting functionality including an electronically controlled power distribution [par. 0007], the battery terminal [par. 0039-0040] comprising: a number of switching elements of which at least some are connected to one another in a star-point shape, the star-point connection being configured to be connected to a positive pole of a voltage source [par. 0038; Figs. 3-4, the energy store comprises three positive poles 4.1 to 4.3 that form a star-point connection from the positive terminal].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holn et al. [CN 106255623].
With respect to claim 18, Holn discloses the battery terminal with star point as detailed above in claim 1, but fails to disclose a further battery. Duplication of parts is within the level of skill of an ordinary person. Specifically here in the field of battery supplies it is well-known that connecting two batteries together provides more power. Therefore it would have been obvious to duplicate the batteries/switches of Holn for the benefit of providing more power to more customers. 

With respect to claim 19, Holn further discloses wherein consumers are connected to one another in a star point shape in each of the first partial vehicle electrical system and the at least one further vehicle electrical system [Fig. 2; the switch connect to various customers 34].

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent claim 11 including all of the limitations of the base claim and any intervening claims.
With respect to claim 12, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the switching 
Claims 13-14 depend from claim 12 and are objected to for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859